 


 HR 4508 ENR: Malala Yousafzai Scholarship Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4508 
 
AN ACT 
To expand the number of scholarships available to Pakistani women under the Merit and Needs-Based Scholarship Program. 
 
 
1.Short titleThis Act may be cited as the Malala Yousafzai Scholarship Act.  2.Findings Congress makes the following findings: 
(1)In late 2008, Malala Yousafzai began making the case for access to education for women and girls despite objections from the Pakistani Taliban. On October 9, 2012, Malala was shot in the head by Pakistani Taliban on her way home from school.  (2)In 2013, Malala Yousafzai and her father Ziauddin Yousafzai co-founded the Malala Fund. The Malala Fund works to secure 12 years of free, safe, and quality education for all girls. Completion of a full 12-year cycle of primary and secondary education ensures a pipeline of girls able to pursue higher education.  
(3)On July 12, 2013, Malala delivered a speech before the United Nations General Assembly calling for expanded access to education for women and girls across the globe. She said, [L]et us wage a glorious struggle against illiteracy, poverty, and terrorism. Let us pick up our books and our pens. They are the most powerful weapons * * *. Education is the only solution..  (4)On October 10, 2014, Malala Yousafzai became the co-recipient of the Nobel Peace Prize for her struggle against the suppression of children and young people and for the right of all children to education.  
(5)According to the United Nations 2016 Global Education Monitoring Report, more than 130 million girls worldwide are out of school. 15 million girls of primary-school age will never enter a classroom. As of 2016, at least 500 million adult women across the globe are illiterate.  (6)According to the World Bank, Girls’ education is a strategic development priority. Better educated women tend to be healthier, participate more in the formal labor market, earn higher incomes, * * * marry at a later age, and enable better health care and education for their children, should they choose to become mothers. All these factors combined can help lift households, communities, and nations out of poverty..  
(7)In 2015, all United Nations Member States, including the United States, adopted quality education, including access to higher education, and gender equality as sustainable development goals to be attained by 2030. One of the education goal targets is to ensure equal access for all women and men to affordable and quality technical, vocational and tertiary education, including university.  (8)In January 2010, Secretary of State Hillary Rodham Clinton stated, We will open the doors of education to all citizens, but especially to girls and women * * *. We are doing all of these things because we have seen that when women and girls have the tools to stay healthy and the opportunity to contribute to their families well-being, they flourish and so do the people around them.  
(9)In February 2019, the White House launched the Women’s Global Development and Prosperity Initiative to advance women’s economic empowerment across the globe and reach more than 100,000 women.  (10)The World Economic Forum ranks Pakistan the second lowest among all countries in the world evaluated for gender equality. On educational attainment for women, Pakistan is ranked the tenth lowest.  
(11)In Pakistan, the rate of higher education enrollment beyond high school for girls and women is just 9 percent as reported by the World Bank. The global rate is 40 percent. Less than 6 percent of women 25 and older in Pakistan attain a bachelor’s degree or equivalent as of 2016.  (12)Factors such as poverty, early marriage, disability, ethnicity, and religion can contribute to the lack of educational opportunities for women in marginalized communities. 
(13)According to the World Bank, Higher education benefits both individuals and society. Economic returns for college graduates are the highest in the entire educational system—an average 17 percent increase in earnings per year of schooling as compared with 10 percent for primary school..  (14)The United States provides critical foreign assistance to Pakistan’s education sector to improve access to and the quality of basic and higher education. Since 2010, the United States Agency for International Development (referred to in this Act as USAID) has awarded more than 6,000 scholarships for young women to receive higher education in Pakistan.  
(15)The Merit and Needs-Based Scholarship Program administered by USAID awards scholarships to academically talented, financially needy Pakistani students from all regions, including female students from rural areas of the country, to pursue bachelor’s or master’s degrees at participating Pakistani universities.  3.Sense of Congress (a)In generalIt is the sense of Congress that— 
(1)every individual should have the opportunity to pursue a full cycle of primary, secondary, and higher education;  (2)every individual, regardless of gender, socio-economic status, ethnicity, or religion should have the opportunity to pursue an education without fear of discrimination;  
(3)educational exchanges promote institutional linkages between the United States and Pakistan; and  (4)recipients of scholarships referred to in section 4 should commit to improving their local communities.  
(b)Continued Support for Educational Initiatives in PakistanCongress encourages the Department of State and USAID to continue their support for initiatives led by the Government of Pakistan and civil society that promote education in Pakistan, especially education for women, in accordance with USAID’s 2018 Education Policy.  4.Merit and Needs-Based Scholarship Program (a)In generalThe USAID Administrator shall award at least 50 percent of the number of scholarships under the Merit and Needs-Based Scholarship Program (referred to in this Act as the Program) to women for each of the calendar years 2020 through 2022.  
(b)Limitations 
(1)CriteriaThe scholarships available under subsection (a) may only be awarded in accordance with other scholarship eligibility criteria already established by USAID.  (2)Academic disciplinesScholarships authorized under subsection (a) shall be awarded for a range of disciplines to improve the employability of graduates and to meet the needs of the scholarship recipients.  
(3)Other scholarshipsThe USAID Administrator shall make every effort to award 50 percent of the scholarships available under the Program to Pakistani women.  (c)Leveraging investmentThe USAID Administrator shall, to the greatest extent practicable, consult with and leverage investments by the Pakistani private sector and Pakistani diaspora communities in the United States as part of USAID’s greater effort to improve the quality of, expand access to, and ensure sustainability of education programs in Pakistan.  
5.Annual congressional briefing 
(a)In generalThe USAID Administrator shall designate appropriate USAID officials to brief the appropriate congressional committees, not later than 1 year after the date of enactment of this Act, and annually thereafter for the next 3 years, on the implementation of section 4.  (b)ContentsThe briefing described in subsection (a) shall include, among other relevant information, for the most recently concluded fiscal year— 
(1)the total number of scholarships that were awarded through the Program, including a breakdown by gender;  (2)the disciplines of study chosen by the scholarship recipients;  
(3)the percentage of the scholarships that were awarded to students seeking a bachelor’s degree or a master’s degree, respectively;  (4)the percentage of scholarship recipients who voluntarily dropped out of school or were involuntarily pushed out of the program for failure to meet program requirements; and  
(5)the percentage of scholarship recipients who dropped out of school due to retaliation for seeking an education, to the extent that such information is available.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 